Name: Commission Regulation (EEC) No 2783/91 of 24 September 1991 amending Regulation (EEC) No 1201/91 increasing to 65 500 tonnes the quantity of barley held by the Belgian intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25 . 9 . 91 Official Journal of the European Communities No L 269/5 COMMISSION REGULATION (EEC) No 2783/91 of 24 September 1991 amending Regulation (EEC) No 1201/91 increasing to 65 500 tonnes the quantity of barley held by the Belgian intervention agency for which a standing invitation to tender for export has been opened Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 1201 /91 is replaced by the following : 'Article 2 1 . The invitation to tender shall cover a maximum of 65 500 tonnes of barley to be exported to all third countries. 2. The regions in which the 65 500 tonnes of barley are stored are stated in Annex I to this Regula ­ tion.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3653/90 (2), and in particular Article 7 (6) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the interven ­ tion agencies (3), as last amended by Regulation (EEC) No 2619/90 (4), Whereas Commission Regulation (EEC) No 1201 /91 (*), as last amended by Regulation (EEC) No 2367/91 {% opened a standing invitation to tender for the export of 50 000 tonnes of barley held by the Belgian intervention agency ; whereas, in a communication of 19 September 1991 , Belgium informed the Commission of the intention of its intervention agency to increase by 15 500 tonnes the quantity for which a standing invitation to tender for export has been opened ; whereas the total quantity of barley held by the Belgian intervention agency for which a standing invitation to tender for export has been opened should be increased to 65 500 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quanti ­ ties in store ; whereas Annex I to Regulation (EEC) No 1201 /91 must therefore be amended : Article 2 Annex I to Regulation (EEC) No 1201 /91 is replaced by the Annex hereto. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 September 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , I. 11 . 1975, p. 1 . (2) OJ No L 362, 27. 12. 1990, p. 28 (3) OJ No L 202, 9. 7. 1982, p. 23 . (4) OJ No L 249, 12. 9. 1990, p. 8 . 0 OJ No L 116, 9 . 5 . 1991 , p. 16. ( «) OJ No L 216, 3 . 8 . 1991 , p. 33. No L 269/6 Official Journal of the European Communities 25. 9. 91 ANNEX ANNEX I (tonnes) Place of storage Quantity West-Vlaanderen 10 880 Namur 13 500 Hainaut 19 120 Liege 22 000'